Citation Nr: 1108417	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  02-19 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Connolly, Counsel






INTRODUCTION

The Veteran had active duty from November 1967 to November 1970.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for PTSD and for alcohol dependence, to include as secondary to PTSD.

In January 2005 and September 2008, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development of the issues on appeal.  

In an October 2009 decision, the Board denied service connection for PTSD and for alcohol dependence, to include as secondary to PTSD.  The Board remanded the issue of service connection for an acquired psychiatric disorder, other than PTSD, as an issue that had been raised as part and parcel of the claim of service connection for PTSD per Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thereafter, the RO continued the denial of the Veteran's remaining claim on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In the Board's prior remand, it was noted that the Veteran filed a claim for service connection for PTSD, but had been diagnosed with an anxiety disorder and a depressive disorder.  Further development on that issue was requested.  VA outpatient records were thereafter obtained which reflected that the Veteran had a diagnosis of major depressive disorder.  The Veteran related his psychiatric problems to service.  

A review of the history shows that on a Report of Medical History completed when the Veteran was examined for discharge in October 1970, he checked yes to having depression or excessive worry and an examiner noted that he had mild worry, but a psychiatric abnormality was not found on examination at that time.

VA and private medical records, dated from September 1996 to May 2005, show that psychiatrists and psychologists have variously diagnosed the Veteran with chronic alcohol dependence and substance induced anxiety disorder (in November 1999); alcohol dependence, in partial remission and depressive disorder, not otherwise specified (NOS) (in April 2000); dysthymic disorder (in January 2001); polysubstance abuse (August 2001); anxiety and depressive disorders (in June 2001, July 2002, November 2002, and April 2005); and major depressive disorder (February 2007 and November 2009).  There were some indications of PTSD, but the prior Board decision denied service connection for that disorder.  

In the opinion of the VA examiner who conducted an examination in May 2009 the Veteran's general anxiety disorder with PTSD symptoms was less likely as not caused by or a result of exposure to combat during the Vietnam War.  It was noted that the Veteran reported general war stressors including mortar attacks, seeing dead bodies put in a truck, an inability to know what happened to his best friend, and seeing other soldiers shoot one another.  The Board previously determined that this opinion was probative as to the current diagnosis, which did not include PTSD.  However, with regard to the diagnosed general anxiety disorder, the examiner provided no rationale as to why it was not related to service.  The subsequent VA outpatient records did not provide additional information in that regard.  Accordingly, since the Veteran had complaints of depression which were noted on discharge, and since the current diagnoses include major depressive disorder, the Board finds that a VA medical opinion should be obtained from the May 2009 examiner, or if unavailable another VA examiner, regarding whether current psychiatric diagnoses are etiologically related to service.  Any recent VA treatment records should also be obtained.

Accordingly, this matter is REMANDED for the following actions:

1.  Obtain and associate with the claims file copies of the Veteran's treatment from the El Paso VA treatment facility, dated from November 2009 forward.

2.  Thereafter, obtain an addendum opinion from the examiner who conducted the May 2009 VA examination or, if unavailable, another VA examiner.  The examiner should review the claims.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current psychiatric diagnosis, including generalized anxiety disorder and major depressive disorder, had its clinical onset during service or is related to any in-service disease, event, or injury.  

The examiner should specifically comment on the Report of Medical History completed when the Veteran was examined for discharge in October 1970, to include the complaints of depression or excessive worry.

The examiner should specifically comment on any etiological connection between a current diagnosis and the confirmed occurrence of mortar and rocket attacks on the Veteran's unit in Vietnam in March 1969.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

4.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

